         Case 1:15-cr-00384-PAE Document 132 Filed 03/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       15 Cr. 384-1 (PAE)
                        -v-
                                                                             ORDER
 BEKIM FISEKU,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Bekim Fiseku, seeking

compassionate release in light of his contracting COVID-19 while incarcerated. Recently, the

Court denied a motion for compassionate release from Mr. Fiseku, see Dkt. 130, and two weeks

ago, denied his motion for reconsideration, see Dkt. 131.

       The Court regrets Mr. Fiseku’s recent illness, and that his symptoms were as severe as

they appear to have been. However, the factors that have led the Court twice now to deny

compassionate release—including the need for just punishment, specific deterrence, and protection

of the public—continue to counsel against release at this time. The Court accordingly denies the

application for compassionate release. The Court wishes Mr. Fiseku a full and speedy recovery.

       The Clerk of Court is respectfully directed to mail a copy of this order and the order at

docket 131 to Mr. Fiseku.

       SO ORDERED.

                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 2, 2021
       New York, New York
Case 1:15-cr-00384-PAE Document 132 Filed 03/02/21 Page 2 of 3
Case 1:15-cr-00384-PAE Document 132 Filed 03/02/21 Page 3 of 3
